DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 3 and 11 are objected to because of the following informalities:  since claim 3 depends on claim 1 and claim 11 depends on claim 9, SPO should be spelled out in these claims since the term first appears in claims 2 and 10 which are not in this chain of dependency.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-9, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al., U.S. Pat. App. Pub. No. 2019/0079748 A1 in view of Dusija et al., U.S. Pat. App. Pub. No. 2013/0166893 A1.
As per claim 1, Chu shows an operating method of a memory system including a memory device and a controller, the method comprising:  5updating, by the controller, original data of firmware stored in the memory device; transmitting, by the controller, a notification signal, which notifies a host device of completion of the updating of the original data, to the host device when the updating of the original data is completed (paragraph [0021]). Chu includes backup firmware (paragraph [0020]).
Chu does not specifically show 10updating, by the controller, backup data of the firmware stored in the memory device after the notification signal is transmitted.
Dusija shows system booting from firmware including backup firmware for use if there is an error or other issue with the main firmware. Dusija also shows updating, by the controller, backup data of the firmware stored in the memory (claim 7).
It would have been obvious to one of ordinary skill in the art at the time of filing the application to update the backup data of the firmware in the memory as shown by Dusija in the system of Chu in order to ensure that the backup firmware is up to date.

As for claim 4, the argument for claim 1 applies. Dusija also shows rebooting the memory system when the updating of the backup data is completed (claim 8).
As for claim 5, the argument for claim 4 applies. Dusija also shows that the rebooting includes rebooting the memory system based on updated backup data when the rebooting is unable to be performed based on the updated original data (paragraphs [0023-0024,0027]).


As for claim 7, the argument for claim 6 applies. Chu also shows that the receiving of the firmware update command further includes receiving update data for updating the firmware (paragraph [0017]).

As for claim 8, the argument for claim 1 applies. Chu also shows that the memory device includes a plurality of memory blocks, and the original data and the backup data are respectively stored in first and second memory blocks that are different from each other among the plurality of memory blocks (paragraph [0020]).

As per claim 9, Chu shows a memory system comprising: a memory device configured to store original data and backup data of firmware; and a controller configured to control the memory device, 5wherein the controller controls the memory device to update the original data of the firmware, transmit a notification signal, which notifies a host device of completion of the updating of the original data, to the host device when the updating of the original data is completed. Chu includes backup firmware (paragraph [0020]).
Chu does not specifically show 10updating, by the controller, backup data of the firmware stored in the memory device after the notification signal is transmitted.
Dusija shows system booting from firmware including backup firmware for use if there is an error or other issue with the main firmware. Dusija also shows updating, by the controller, backup data of the firmware (claim 7).
It would have been obvious to one of ordinary skill in the art at the time of filing the application to update the backup data of the firmware in the memory as shown by Dusija in the system of Chu in order to ensure that the backup firmware is up to date.

As for claim 12, the argument for claim 9 applies. Dusija also shows that the controller reboots the memory system based on updated original data when the updating of the backup data is completed (claim 8).
As for claim 13, the argument for claim 12 applies. Dusija also shows that when the rebooting based on the updated original data is unable to be performed, the controller reboots the memory system based on updated backup data (paragraphs [0023-0024,0027]).
As for claim 14, the argument for claim 9 applies. Chu also shows that the controller includes a host interface which receives a firmware update command from the host device, and the controller controls the memory device to update the original data based on the firmware update command (paragraph [0017]).
As for claim 15, the argument for claim 14 applies. Chu also shows that the controller further includes a memory interface which transmits update data to the memory device, the host interface further receives the update data for updating 20the firmware, and the memory device updates the original data and the backup data based on the update data (paragraph [0017]).

As for claim 16, the argument for claim 9 applies. Chu also shows that the memory 25device includes a first memory block configured to store the original 30data and a second memory block configured to store the backup data, the first and second memory blocks being different from each other (paragraph [0020]).

Claim 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu and Dusija further in view of Wang et al., U.S. Pat. App. Pub. No. 2007/0165040 A1.
As for claim 2, the argument for claim 1 above applies. Neither Chu nor Dusija shows rebooting the ismemory system based on the backup data when sudden power off (SPO) occurs before the notification signal is transmitted to the host device, wherein the updating of the 
Wang shows a firmware updating system where if any unexpected incident such as abnormal power failure occurs during updating of the firmware, the system will reboot using the backup firmware until the update can be completed properly. Therefore, Wang shows rebooting the ismemory system based on the backup data when sudden power off (SPO) occurs before the notification signal is transmitted to the host device, wherein the updating of the original data is performed again when the memory system is rebooted based on the backup data (paragraphs [0017,0028]).
It would have been obvious to one of ordinary skill in the art at time of filing the application to reboot the ismemory system based on the backup data when sudden power off (SPO) occurs before the notification signal is transmitted to the host device, wherein the updating of the original data is performed again when the memory system is rebooted based on the backup data as shown by Wang in the system of Chu and Dusija in order to make sure it is possible for the system to boot correctly when the update did not finish before the power failure.

As for claim 10, the argument for claim 9 above applies. Neither Chu nor Dusija shows that when sudden power off (SPO) occurs before the notification signal is transmitted to the host device, the controller reboots the memory system based on 15the backup data of the firmware and controls the memory device to update the original data again after the rebooting is completed.
Wang shows a firmware updating system where if any unexpected incident such as abnormal power failure occurs during updating of the firmware, the system will reboot using the backup firmware until the update can be completed properly. Therefore, Wang shows rebooting the ismemory system based on the backup data when sudden power off (SPO) occurs before the notification signal is transmitted to the host device, wherein the updating of the original data is 
It would have been obvious to one of ordinary skill in the art at time of filing the application to reboot the ismemory system based on the backup data when sudden power off (SPO) occurs before the notification signal is transmitted to the host device, wherein the updating of the original data is performed again when the memory system is rebooted based on the backup data as shown by Wang in the system of Chu and Dusija in order to make sure it is possible for the system to boot correctly when the update did not finish before the power failure.

Allowable Subject Matter
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. and Chang are the U.S. equivalents of the references cited in the IDS.
Su et al. shows booting from backup/original firmware if a firmware update failed.
Li et al. shows managing firmware updates using backup firmware.
Dasari et al. shows multiple backup firmware versions for use if there is a failed update.
Lu shows issuing a completion signal to indicate the firmware update is completed.
Poenaru shows using backup firmware when an update fails but the backup firmware is fixed and not updatable.
Chen shows system recovery/booting with firmware updating.
Tsai et al. shows using backup firmware to boot when there is a corruption of the main firmware.
Lambert et al. shows firmware updating with a determination that firmware is corrupted.
Kikuchi shows boot firmware updating.
Righi et al. shows firmware updating and booting using the new firmware or backup firmware depending on a flag value.
Shroff et al. shows firmware updating with backup firmware.
Dewan et al. shows firmware updating.
Michishita shows firmware updating with saving of current firmware before rebooting and installation.
Ohama shows determining differences between update firmware and current firmware and backing up firmware based on the differences.
Landry shows handling firmware update failures with backup firmware.
Ozturk et al. shows detecting errors in firmware updates.
Shimizu shows firmware version management.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623.  The examiner can normally be reached on M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






 /GLENN A. AUVE/             Primary Examiner, Art Unit 2185